450 F. Supp. 2d 1297 (2006)
Gary Wade WILLIAMS, Petitioner,
v.
Sandra CARTER, superintendent, and Troy King, Attorney General of the State of Alabama, Respondents.
Civil Action No. 2:04cv450-MHT.
United States District Court, M.D. Alabama, Northern Division.
September 15, 2006.
Gary Wade Williams, Airway Heights, WA, Pro se.
Albert Sims Butler, Alabama Department of Corrections, Legal Division, John McGavock Porter, Office of the Attorney General, Criminal Appeals, Montgomery, AL, for Respondents.

OPINION
MYRON H. THOMPSON, District Judge.
Pursuant to 28 U.S.C. § 2241, petitioner Gary Wade Williams, a state inmate, filed this lawsuit seeking habeas relief. This lawsuit is now before the court on the recommendation of the United States Magistrate Judge that Williams's writ petition be denied. Also before the court are Williams's objections to the recommendation. After an independent and de novo review of the record, the court concludes that Williams's objections should be overruled and the magistrate judge's recommendation *1298 adopted, albeit with modifications.

I.
Williams challenges a state-court decision that found no merit to his contention that his due-process rights were violated because of an alleged revocation of good-time credits on his 1982 conviction for first-degree robbery.[1] The recommendation in this case concluded that this court lacks jurisdiction to entertain Williams's habeas-corpus application because the evidence submitted at the time of the recommendation reflected that, when Williams filed this case, he was not "in custody" with respect to the conviction and sentence he sought to challenge. Maleng v. Cook, 490 U.S. 488, 490, 109 S. Ct. 1923, 104 L. Ed. 2d 540 (1989) ("The federal habeas statute gives the United States District Courts jurisdiction to entertain petitions for habeas relief only from persons who are `in custody in violation of the Constitution or laws or treaties of the United States.' 28 U.S.C. § 2241(c)(3) (emphasis added).").
The information before the magistrate judge indicated that, because he earned a deduction from the time he had to serve in prison under a system referred to as "statutory good time" (SGT) and "incentive good time" (IGT), he completed service of his 50-year sentence in May 1996.[2] Although the Alabama Legislature repealed the SGT and IGT statutes in 1980, inmates, such as Williams who had been in SGT or IGT status, continued to have that time computed by the Alabama Department of Corrections and credited against their applicable sentences.[3]
In concluding that Williams was not in custody on his 50-year sentence when he filed this case, the magistrate judge relied on the verified affidavit of Correctional Records Director Kathy Holt. Holt's affidavit reflected that Williams received 25 years of SGT on his 50-year sentence and never lost any statutory good time. The affidavit further indicated that Williams was placed in IGT status on April 19, 1984, and was never removed from this earning status. Taking these good-time credits into account, Holt's computation of Williams's sentence showed that he completed service of his 50-year sentence on May 26, 1996 and began serving another sentence, one for life, on that date.[4]
After entry of the magistrate judge's recommendation, Williams objected to it. Holt also reconsidered the basis for his current incarceration and submitted a new affidavit that showed that the 50-year sentence imposed on Williams for his 1982 conviction did not, in fact, expire in May 1996, but rather expired on June 11, 2006.
This revised calculation stems from Holt's correction of her previous statement that Williams was never removed from IGT earning status. She now affirms that Williams was, in fact, removed from IGT *1299 earning status on May 8, 1985, as a result of receiving a major disciplinary. Based on her calculation of the amount of good-time credits applicable to Williams's sentence, including IGT credits of one year and 19 day that accumulated before Williams's removal from this earning status in May 1985, Holt affirms that Williams completed service of his 50-year sentence on June 11, 2006, and service of his life sentence began on that date.
After receiving Holt's new affidavit, the court gave Williams an opportunity to respond to it, but Williams filed nothing. The new affidavit therefore stands un-refuted.

II.
It is now clear that, at the time Williams filed his § 2241 habeas petition in May 2004, he was, in fact, "in custody" with respect to the 1982 first-degree robbery conviction, as is required. Maleng, 490 U.S. at 490, 109 S. Ct. 1923. It is also clear, however, that his petition is now moot.
Courts do not sit to render advisory opinions, North Carolina v. Rice, 404 U.S. 244, 246, 92 S. Ct. 402, 30 L. Ed. 2d 413 (1971); an actual controversy must exist at all times when the case is pending. Steffel v. Thompson, 415 U.S. 452, 459 n. 10, 94 S. Ct. 1209, 39 L. Ed. 2d 505 (1974). In a case such as this brought under § 2241 challenging the execution of petitioner's sentence and not the validity of his conviction or sentence, the expiration of the sentence will render the case moot where the petitioner faces no collateral consequences. Lane v. Williams, 455 U.S. 624, 631, 102 S. Ct. 1322, 71 L. Ed. 2d 508 (1982) ("Since respondents elected only to attack their sentences, and since those sentences expired during the course of these proceedings, this case is moot."); Spencer v. Kemna, 523 U.S. 1, 7-8, 118 S. Ct. 978, 140 L. Ed. 2d 43 (1998) (requiring a petitioner to affirmatively allege and demonstrate collateral consequences.); North Carolina v. Rice, 404 U.S. 244, 248, 92 S. Ct. 402, 30 L. Ed. 2d 413 (1971) ("Nullification of a conviction may have important benefits for a defendant . . . but urging in a habeas corpus proceeding the correction of a sentence already served is another matter.").
Williams's ultimate objective in filing his § 2241 action was restoration of allegedly improperly revoked good-conduct credits. Because the sentence for which he seeks restoration has expired, the court can no longer provide him with the relief he seeks. See, e.g., United States ex rel. Graham v. United States Parole Comm'n, 732 F.2d 849, 850 (11th Cir.1984) (§ 2241 challenge to parole regulation mooted by release on parole as a favorable decision would not entitle petitioner to any additional relief); Vandenberg v. Rodgers, 801 F.2d 377, 378 (10th Cir.1986) (habeas petition challenging determinations that delayed parole moot after petitioner released on parole).
Based on the foregoing, this court holds that because there is no longer a case or controversy to litigate, Williams's habeas petition must be denied as moot.
An appropriate judgment will be entered.

JUDGMENT
In accordance with the memorandum opinion entered this date, it is the ORDER, JUDGMENT, and DECREE of the court as follows:
(1) The petitioner Gary Wade Williams's objections (Doc. No. 16) are overruled.
(2) The United States Magistrate Judge's recommendation (Doc. No. 15), as extended and amended by the opinion entered today, is adopted.

*1300 (3) The 28 U.S.C. § 2241 petition for writ of habeas corpus (Doc. No. 1) is denied.
It is further ORDERED that costs are taxed against petitioner Williams, for which execution may issue.
The clerk of the court is DIRECTED to enter this document on the civil docket as a final judgment pursuant to Rule 58 of the Federal Rules of Civil Procedure.

ORDER
On September 15, 2006, this court entered an opinion and judgment holding that petitioner Gary Wayne Williams's petition for writ of habeas corpus, filed pursuant to 28 U.S.C. § 2241, is moot because the 50-year-robbery sentence for which Williams seeks restoration of good-time credits has expired. Williams v. Carter, 450 F. Supp. 2d 1297, 2006 WL 2788430 (M.D.Ala.2006). This holding was based on an affidavit submitted by Alabama Correctional Records Director Kathy Holt stating that Williams's sentence expired on June 11, 2006. William failed to refute the affidavit within the time allowed by the court.
However, on September 21, 2006, Williams filed an objection refuting Holt's affidavit. While the objection comes after the opinion and judgment, the court can, and now does, consider the objection on the merits by treating it as a timely motion for reconsideration. In this reconsideration motion, Williams contends that his 50-year-robbery sentence expired May 26, 1996, rather than June 11, 2006. Williams's reconsideration motion is without merit because, even if his sentence expired on May 26, 1996, or June 11, 2006, the result is the same: his petition is moot.
Accordingly, it is ORDERED as follows:
(1) Petition Gary Wayne Williams's objection (doc. no. 26) is treated as a motion for reconsideration.
(2) Petition Williams's motion for reconsideration (doc. no. 26) is denied on the merits.
NOTES
[1]  The state trial court sentenced Williams to a 50-year prison term on this conviction. In addition to the robbery conviction, a jury also found Williams guilty of attempted rape. The trial court imposed a concurrent ten-year sentence for this conviction.
[2]  The SGT and IGT statutes were codified as 1975 Ala.Code §§ 14-9-20 through -25.
[3]  The SGT and IGT statutes were repealed by the Alabama Correctional Incentive Time Act, Act No. 80-446, 1980 Ala. Acts 690 (May 19, 1980), codified as 1975 Ala.Code §§ 14-9-40 through -44; they were retained to the extent that they apply to prisoners serving time before May 19, 1980, and to persons who committed offenses prior to May 19, 1980. 1975 Ala.Code § 14-9-43.
[4]  Williams is currently serving a life sentence for murder. He was convicted of this crime on June 17, 1983. The state trial court directed that Williams's murder sentence run consecutive to any other sentence he was serving at the time.